DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/10/21 have been fully considered but they are not persuasive. 
On pages 12-14 of the Remarks, Applicant states “First, while the office action alleges ‘Bonhag et al must be concerned with the expansion ratio of the pipe connection since expansion of the pipe (4) over the ribs is required for connection,’ it is submitted even if ‘expansion of the pipe (4) over the ribs is required for connection,’ this does not necessarily mean ‘the expansion ratio’ is of any concern. Certainly, the Bonhag et al. publication does not make even one mention of expansion ratio. Moreover, the Bonhag et al publication relies on the inner wall sliding12 sleeve having at least one circumferential rib, which protrudes toward the inside over the remaining inner wall, to prevent undesired relative movement between the sliding sleeve and the pipe end section. There is no indication in the Bonhag et al specification that the expansion ratio is relied on (rather than or with the sliding sleeve inner ribs) for preventing undesired relative movement between the sliding sleeve and the pipe end section.”
Applicant defines his expansion ratio as the ratio between the maximum outer diameter of the circumferential ribs to the internal diameter 
Applicant continues “Moreover, it is requested that the allegation in the office action that ‘it is known in the art that altering/varying the relative sizes and material of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure’ be supported by a prior art reference(s) stating this. 
Additionally, a person of ordinary skill would not always be motivated to optimize a parameter ‘if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result.’ In re Antonie, 559 F.2d 618 at 620, 195 USPQ 6 (CCPA 1977); Manual of Patent Examining Procedure (MPEP) §2144.05.”

As to the case law recited by Applicant, refer to the discussion in the previous paragraph of Bonhag’s consideration of the outer diameter of the ribs relative to the inner diameter of the pipe on the ability to properly seal and secure the pipe (4) to the pipe coupling (2).
Finally, Applicant states “Finally, the allegation that ‘providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure... would have been obvious to try’ is traversed. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that ‘obvious to try’ was a valid rationale for an obviousness finding if specific circumstances were met. IN KSR, the Supreme Court noted it would be ‘obvious to try’ if there is a ‘design need’ or ‘market demand’ and there are a ‘finite number’ of identified, predictable solutions, and trying leads to the anticipated success. The office action has not shown these factors to be present here. 
For these reasons, it would not have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that .”
In response, the “obvious to try” is only one rationale relied upon in the 103 rejection.  Notwithstanding, it clearly would have been obvious for the skilled artisan to try to optimize a range for the expansion ratio of the pipe connection in Bonhag, given that as explained previously, Bonhag is well concerned with the dimension of the internal diameter of the pipe relative to the dimension of the outer diameter of the ribs.
For these reasons, the following art rejections have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-8, 16, 23-24 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhag et al (US 2011/0109084).
As to claim 1, Bonhag et al discloses a pipe connection (1), comprising at least one end of a plastic pipe or metal plastic composite pipe (4, last four lines of paragraph [0027]) and one connecting element (2) with at least one 
Bonhag et al fails to teach that the following applies to the expansion ratio R(exp) of the pipe connection: 0.05 < R(exp)= [D(max)/D(internal)] -1 < 0.35 wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe.
However, Bonhag et al must be concerned with the expansion ratio of the pipe connection since expansion of the pipe (4) over the ribs is required for connection.
And it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the following applies to the expansion ratio R(exp) of the pipe connection: 0.05 < R(exp)= [D(max)/D(internal)] -1 < 0.35 wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which In re Aller, 105 USPQ 233.  

As to claim 2, Bonhag et al discloses a pipe connection according to claim 1, wherein the pipe is a plastic pipe (PE-X, see [0027]), yet fails to explicitly teach that the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.35.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.35 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.  

As to claim 3, Bonhag et al discloses a pipe connection according to claim 1 characterized in that the pipe is a metal-plastic composite pipe (see [0027]), yet fails to explicitly teach that the expansion ratio R(exp) of the pipe connection ranges from 0.05 to 0.25.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the expansion ratio R(exp) of the pipe connection ranges from 0.05 to 0.25 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

5, Bonhag et al discloses a pipe connection according to claim 1, except for explicitly teaching that the external diameter of each circumferential rib independently equals 1.03 times to 1.3 times the external diameter of the base area of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the external diameter of each circumferential rib independently equals 1.03 times to 1.3 times the external diameter of the base area of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 6, Bonhag et al discloses a pipe connection according to claim 1, except for explicitly teaching the distance between the edges of two 
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the distance between the edges of two adjacent circumferential ribs facing the collar equals 0.10 times to 0.50 times the length of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 7, Bonhag et al discloses a pipe connection according to claim 1, wherein the connecting element further comprises at least one circumferential collar (2), yet fails to explicitly teach that the external 
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the external diameter of the circumferential collar is preferably 1.1 to 2.0 times the external diameter of the circumferential rib with the largest external diameter for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 8, Bonhag et al discloses a pipe connection according to claim 7, except that the width of the circumferential collar equals 0.050 times to 0.20 times the length of the supporting body.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that  the width of the circumferential collar equals 0.050 times to 0.20 times the length of the supporting body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 16, Bonhag et al discloses a pipe connection according to claim 1, except that the length of the support body equals 0.60 times to 2.0 times the external diameter of the circumferential rib with the largest external diameter.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the length of the support body equals 0.60 times to 2.0 times the external diameter of the circumferential rib with the largest external diameter for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 23, Bonhag et al discloses a connection according to claim 1, wherein the pipe is a plastic pipe (see [0027]), yet fails to explicitly teach that the expansion ratio R(exp) of the pipe connection ranges from 0.15 to 0.25.

Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that  the expansion ratio R(exp) of the pipe connection ranges from 0.15 to 0.25 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

As to claim 24, Bonhag et al discloses a connection according to claim 1, wherein the pipe is a metal-plastic composite pipe (see [0027]), yet fails to explicitly teach that the expansion ratio R(exp) of the pipe connection ranges from 0.10 to 0.20.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
In re Aller, 105 USPQ 233.  

As to claim 26, Bonhag et al discloses a connection according to claim 1, wherein the plastic pipe or metal plastic composite pipe is made of or comprises a layer made of polyethylene, crosslinked polyethylene, polypropylene or polybutylene (see [0027]).

As to claim 27, Bonhag et al discloses a connection according to claim 1, wherein the plastic pipe or metal plastic composite pipe is made of or comprises a layer made of crosslinked polyethylene (see [0027]).


28, Bonhag et al discloses a connection (1), comprising at least one end of a plastic pipe or metal plastic composite pipe (4, last four line of paragraph [0027]) and a connecting element (2) with at least one support body provided with circumferential ribs (7), onto which the end of the pipe is slid (Fig. 1), and a polymeric sliding sleeve (3) axially slid onto the expanded end of the pipe.
Bonhag et al fails to teach that the following applies to the expansion ratio R(exp) of the pipe connection: 0.05 < R(exp)= [D(max)/D(internal)] -1 < 0.35 wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe.
However, Bonhag et al must be concerned with the expansion ratio of the pipe connection since expansion of the pipe (4) over the ribs is required for connection.
And it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al such that the following applies to the expansion ratio R(exp) of the pipe connection: 0.05 < R(exp)= [D(max)/D(internal)] -1 < 0.35 wherein D(max) stands for the maximum external diameter of the circumferential ribs and D(internal) for the internal diameter of the pipe for the purpose of one or more of:  In re Aller, 105 USPQ 233.  

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhag et al in view of DE 9402909.1.
As to claim 4, Bonhag et al discloses a pipe connection according to claim 1, wherein at least one of the circumferential ribs has a substantially rectangular cross section, yet fails to teach that at least one of the circumferential ribs has a saw-tooth cross section.
However, DE 9402909.1 teaches a similar pipe fitting comprising a nipple having saw-tooth ribs and a rectangular rib.
Such a configuration of ribs permits more effective retention of a pipe or hose.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonhag et al so as to .

Claims 9-15, 19-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhag et al in view of Lyall (US 4,635,972).
As to claim 9, Bonhag et al discloses a pipe connection according to claim 1, except that the connecting element between the circumferential collar and its nearest circumferential rib to such circumferential collar further comprises at least one pre-stop that constitutes a limitation for sliding onto the end of the pipe; and
As to claim 11, Bonhag et al discloses a pipe connection according to claim 9, except that the circumferential collar is connected with the pre-stop via a plurality of bridges or the pre-stop is designed in a stepped arrangement to the circumferential collar as an integral component thereof.
However, Lyall teaches a similar pipe fitting comprising a nipple having a plurality of ribs and pre-stops (61, 65) that constitute limitations for sliding onto the end of the pipe, two circumferential collars (23, 25), and sliding sleeves (43, 45) which secure the hoses (47, 49) to the fitting.  The pre-stops bridge to the collars via radial shoulders, as shown in the figures.  
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bonhag et al to include pre-stops, collars and sliding sleeve as taught by Lyall in order to include a 

As to claim 10, Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the pipe connection further comprises a sliding sleeve (3) axially slid onto the expanded end of the pipe, wherein the end of the sliding sleeve facing the circumferential collar protrudes beyond the edge of the pre-stop facing the circumferential ribs (Figs. 1 and 3).  Refer to Bonhag et al.

As to claim 12, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the distance between the edge of the pre-stop facing the circumferential ribs and the edge of the circumferential collar facing the pre-stop equals 0.10 times to 0.30 times the length of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such that the distance between the edge of the pre-stop facing the circumferential ribs and the edge of the circumferential collar facing the pre-stop equals In re Aller, 105 USPQ 233.  

As to claim 13, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the external diameter of the pre-stop equals 1.1 times to 1.5 times the external diameter of the circumferential rib with the largest external diameter.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such that the external diameter of the pre-stop equals 1.1 times to 1.5 times the external diameter of the circumferential rib with the largest external diameter for the purpose of one or more of:  controlling the weight of the In re Aller, 105 USPQ 233.  

As to claim 14, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the distance between the pre-stop and the nearest circumferential rib to the pre-stop equals 0.10 times to 0.50 times the length of the support body.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Bonhag et al/Lyall such that the distance between the pre-stop and the nearest circumferential rib to the pre-stop equals 0.10 times to 0.50 times the length of the support body for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the In re Aller, 105 USPQ 233.  

As to claim 15, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.40 to 1.0.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.40 to 1.0 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.

As to claim 19, Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the pipe is an all-plastic pipe, wherein the sliding sleeve is made of crosslinked polyethylene (PE-X).  Refer to [0027] in Bonhag et al.

As to claim 20, Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the pipe concerned is a metal-plastic composite pipe (see [0027]), and the sliding sleeve is made of polyvinylidene fluoride (PVDF) (see [0027], Bonhag et al).

As to claim 21, Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the sliding sleeve is made of crosslinked polyethylene (PE-X) (see [0027], Bonhag et al), yet fails to teach that the expansion ratio of the pipe connection ranges from 0.15 to 0.35.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such In re Aller, 105 USPQ 233.  

As to claim 22, Bonhag et al/Lyall discloses a pipe connection according to claim 9, wherein the sliding sleeve is made of polyvinylidene fluoride (PVDF) (see [0027], Bonhag et al), yet fails to teach that the expansion ratio of the pipe connection ranges from 0.05 to 0.20.
However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Bonhag et al/Lyall such that the expansion ratio of the pipe connection ranges from 0.05 to 0.20 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have In re Aller, 105 USPQ 233.  

As to claim 25, Bonhag et al/Lyall discloses a connection according to claim 9, except that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.50 to 0.98.
 However, it is within the purview of the skilled artisan that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to Bonhag et al/Lyall such that the ratio of the height of the pre-stop to the wall thickness of the pipe ranges from 0.50 to 0.98 for the purpose of one or more of:  controlling the weight of the structure; ensuring sufficient strength and/or flexibility; providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to aid in the machining of the structure; and to have a structural arrangement which would have been obvious to try, since it has been held that where the In re Aller, 105 USPQ 233.  

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonhag et al in view of Lyall, and further in view of Benson et al (US 5,181,752).
As to claim 17, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the internal surface of the sliding sleeve has an average roughness value Ra in a range of 1 pm to half of the average wall thickness of the sliding sleeve.
	Benson et al teaches a sliding sleeve for a similar pipe fitting, wherein the sleeve has a given surface roughness, an arithmetical average roughness of about 64 to about 128 microinches.  The surface roughness reduces friction between two mating surfaces for better securement of the sleeve.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such that the internal surface of the sliding sleeve has an average roughness value Ra in a range of 1 pm to half of the average wall thickness of the sliding sleeve, as taught by Benson for the purpose of one or more of:  providing a structure which would have allowed sufficient sealing and In re Aller, 105 USPQ 233.  

As to claim 18, Bonhag et al/Lyall discloses a pipe connection according to claim 9, except that the internal surface of the sliding sleeve has a plurality of macroscopic irregularities, the depth of which does not exceed half of the average wall thickness of the sliding sleeve.
	Benson et al teaches a sliding sleeve for a similar pipe fitting, wherein the sleeve has a given surface roughness, an arithmetical average roughness of about 64 to about 128 microinches.  The surface roughness reduces friction between two mating surfaces for better securement of the sleeve.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Bonhag et al/Lyall such that the internal surface of the sliding sleeve has a plurality of macroscopic irregularities, the depth of which does not exceed half of the average wall thickness of the sliding sleeve, as taught by Benson for the purpose of one or more of:  providing a structure which would have allowed sufficient sealing and engagement to occur when the joint is properly mated; to have In re Aller, 105 USPQ 233.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone number is (571)272-7084.  The examiner can normally be reached on M-F 9-730pm, mid-day flex 2-4pm.


James M. Hewitt II
Primary Examiner
Art Unit 3679